DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “setting an ACK_SN field of the STATUS PDU such that the STATUS PDU includes only acknowledgments for PDUs having a sequence number equal to or less than a minimum sequence number omitted from the STATUS PDU”. The above limitation is unclear because it’s not clear what values the ACK_SN field should be set to for achieving the intended purpose. 
Claims 6, 11 and 17 are rejected for the same reason stated above. 
Claims 2-5, 7-10 and 12-16 and 18-20 are dependent claims of Claims 1, 6, 11 and 17 respectively, thus are rejected for the same deficiency. 

Claim 3 recites limitation “omitting an ACK_SN from the STATUS PDU to allow transmission of additional NACK_SNs”.   First, it’s not clear whether “an ACK_SN” in the claim refer to “ACK_SN” recited in line 10 of Claim 1. 
	Second, according to the specification (paragraph 0040 and 0041), the STATUS PDU comprise only one ACK_SN field and a plurality of NACK_SNs. If the only ACK_SN field is omitted, the setting ACK_SN field step in Claim 1 would be meaningless. Further clarification is required. 

Claim 8 is rejected for the same reasons stated above. 

Claim 4 and 9 recite limitation “the transmission window”. There is insufficient antecedent basis for this limitation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-2, 4-7, 9-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chun, US 2009/0203374. 
Regarding claims 1, 6, Chun teaches a method/device in a receiving side of an Acknowledgement Mode (AM) Radio Link Control (RLC) entity for handling status information of RLC Data Protocol Data Units (PDUs) transmitted from a peer AM RLC entity to the AM RLC entity over a radio link, each RLC Data PDU having a respective Sequence Number (SN), the method comprising: 
detecting that a number of RLC Data PDUs transmitted by the peer AM RLC entity are missing ([0021], “the status PDU being used to provide positive and/or negative acknowledgements of acknowledge mode data (AMD) PUDs or portions of AMD PDUs (RLC data PDUs)”, it’s noted that the missing PDUs must be detected first in order to provide the negative acknowledgement feedback); constructing a STATUS PDU to include NACK_SNs for a first part of the missing RLC Data PDUs and omitting NACK_SNs for the rest of the missing RLC Data PDUs ([0032], “selectively including incorrectly received NACK_SNs as many as being transmittable by using the available radio resource”; also see Fig. 6, partial status PDU); 
setting an ACK_SN field of the STATUS PDU such that the STATUS PDU includes only acknowledgments for PDUs having a sequence number equal to or less than a minimum sequence number omitted from the STATUS PDU (Fig. 6, ACK_SN is set to be 3, the minimum sequence number omitted NACKs from the STATUS PDU is also 3); and sending the STATUS PDU from the AM RLC entity to the peer AM RLC entity over the radio link ([0033], “send the constructed STATUS PDU to a peer RLC entity”).

Regarding claims 2, 7, The method according to claim 1, wherein the constructing step further comprises: including a special identifier in a Control PDU Type (CPT) field of the STATUS PDU to indicate the STATUS PDU ([0147]-[0149]). 

Regarding claims 4, 9, The method according to claim 1, further comprising: constructing one or more second STATUS PDUs to include NACK_SNs for the rest of the missing RLC Data PDUs (Fig. 9, see the second STATUS PDU), wherein the one or more second STATUS PDUs are incapable of causing the peer AM RLC entity to advance the transmission window ([0142], [0144], it’s noted that the transmission window is only advanced to NACK_SN1, the later NACK_SNs doesn’t advance the transmission window).

Regarding claims 5, 10. The method according to claim 1, further comprising: maintaining a lower window edge corresponding to an SN of the oldest outstanding RLC Data PDU ([0073]-[0076], “It serves as the lower edge of the receiving window”); and maintaining an upper window edge corresponding to an SN of the highest received RLC Data PDU ([0078]-[0080], “It serves as the higher edge of the receiving window”) .

Regarding claim 11, Chun teaches a method in a transmitting side of an Acknowledgement Mode (AM) Radio Link Control (RLC) entity for handling status information of RLC Data Protocol Data Units (PDUs) transmitted from the AM RLC entity to a peer AM RLC entity over a radio link, the method comprising: 
transmitting a stream of RLC Data PDUs over the radio link to the peer AM RLC entity, the peer AM RLC entity correctly receiving some of the RLC Data PDUs but missing a number of RLC Data PDUs, each RLC Data PDU having a respective Sequence Number (SN) (Fig. 7, transmitted PDU 3 to PDU 11, some are received and some are missing); receiving a STATUS PDU from the peer AM RLC entity over the radio link, wherein: an ACKSN field of the STATUS PDU is set such that the STATUS PDU includes only acknowledgments for PDUs having a sequence number equal to or less than a minimum sequence number omitted from the STATUS PDU (Fig. 7, see the First STATUD PDU; ACK_SN is set to 7 which less than a minimum sequence number omitted from the STATUS PDU; also see [0130]); and interpreting the STATUS PDU as comprising NACK_SNs for the first part of the missing RLC Data PDUs, and omitting NACKSNs for the rest of the missing RLC Data PDUs (see [0130], “the transmitting side interprets that all AMD PDUs up to and including the AMD PDU with SN=ACK_SN have been received by its peer AM RLC entity, excluding those AMD PDUs indicated in the STATUS PDU with NACK_SN and portion of AMD PDUs indicated in the STATUS PDU with NACK_SN”, also see [0131]).

Regarding claim 12, Chun further teaches: receiving one or more second STATUS PDUs including NACK_SNs for the rest of the missing RLC Data PDUs (Fig. 9, see the second STATUS PDU), wherein the one or more second STATUS PDUs are incapable of causing the AM RLC entity to advance the transmission window ([0142], [0144], it’s noted that the transmission window is only advanced to NACK_SN1, the later NACK_SNs doesn’t advance the transmission window). 

Regarding claim 13, Chun further teaches maintaining a lower window edge corresponding to an SN of the oldest outstanding RLC Data PDU for which no ACK_SN has been received ([0073]-[0076]).

Regarding claim 14, Chun further teaches: advancing the lower window edge up to a next oldest outstanding RLC Data PDU in response to receiving the ACK_SN for the oldest outstanding RLC Data PDU in the STATUS PDU ([0077]).

Regarding claim 15, Chun further teaches maintaining an upper window edge corresponding to an SN of the next RLC Data PDU to be transmitted ([0078]-[0080]).

Regarding claim 16, Chun further teaches the STATUS PDU is interpreted as the STATUS PDU with reference to a special identifier included in a Control PDU Type (CPT) field of the STATUS PDU ([0147]-[0149]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun in view of Moon et al (US 2004/0264370). 
Regarding claim 17, Chun teaches a transmitting side of an Acknowledgement Mode (AM) Radio Link Control (RLC) entity for handling status information of RLC Data Protocol Data Units (PDUs) transmitted from the AM RLC entity to the peer AM RLC entity over a radio link, the AM RLC entity comprising at least one processor; at least one memory including computer program code which, when executed by the processor ([0157], memory and a processor), causes the AM RLC entity to: 
(1) transmit a stream of RLC Data PDUs over the radio link to the peer AM RLC entity, the peer AM RLC entity correctly receiving some of the RLC Data PDUs but missing a number of the RLC Data PDUs, each RLC Data PDU having a respective Sequence Number (SN) (Fig. 7, transmitted PDU 3 to PDU 11, some are received and some are missing); (2) receive a STATUS PDU from the peer AM RLC entity over the radio link, wherein an ACK SN field of the STATUS PDU is set such that the STATUS PDU includes only acknowledgments for PDUs having a sequence number equal to or less than a minimum sequence number omitted from the STATUS PDU (Fig. 7, see the First STATUD PDU; ACK_SN is set to 7 which less than a minimum sequence number omitted from the STATUS PDU; also see [0130]); and (3) interpret the STATUS PDU as comprising NACK SNs for a first part of the missing RLC Data PDUs, and omitting NACK SNs for the rest of the missing RLC Data PDUs PDUs (see [0130], “the transmitting side interprets that all AMD PDUs up to and including the AMD PDU with SN=ACK_SN have been received by its peer AM RLC entity, excluding those AMD PDUs indicated in the STATUS PDU with NACK_SN and portion of AMD PDUs indicated in the STATUS PDU with NACK_SN”, also see [0131]); 
Chun doesn’t explicitly teach retransmitting at least a portion of the stream of RLC Data PDUs over the radio link to the peer AM RLC entity before receiving a further STATUS PDU from the peer AM RLC entity.
Moon teaches retransmitting at least a portion of the stream of RLC Data PDUs over the radio link to the peer AM RLC entity before receiving a further STATUS PDU from the peer AM RLC entity (Fig. 5, step 200 and 250 and 270; it’s noted that retransmission happens before receiving a further STATUS PDU according to the figure; also see [0054]-[0056]).	
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Moon in the system disclosed by Chun for the purpose of improving bandwidth and buffer utilization. 

Regarding claim 18, Chun in view of Moon further teaches the memory includes computer program code which, when executed by the processor, causes the AM RLC entity to interpret the STATUS PDU as the STATUS PDU with reference to a special identifier included in a Control PDU Type (CPT) field of the STATUS PDU(Chun, [0147]-[0149]).

Regarding claim 19, Chun in view of Moon further teaches the memory includes computer program code which, when executed by the processor, causes the AM RLC entity to maintain a lower window edge corresponding to an SN of the oldest outstanding RLC Data PDU for which no ACKSN has been received (Chun, [0073]-[0076]).

Regarding claim 20, Chun in view of Moon further teaches the memory includes computer program code which, when executed by the processor, causes the AM RLC entity to advance the lower window edge up to a next oldest outstanding RLC Data PDU in response to receiving the ACK_SN for the oldest outstanding RLC Data PDU in the STATUS PDU (Chun, [0077]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411